Citation Nr: 1632860	
Decision Date: 08/18/16    Archive Date: 08/26/16

DOCKET NO.  10-25 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a low back disability. 


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1959 and May 1962.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In January 2015 and June 2015, the Board remanded the claim for additional development.  The claim has now returned to the Board for further adjudication.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The probative evidence of record shows that the Veteran's current low back disability did not manifest during, or as a result of a military service.  


CONCLUSION OF LAW

The criteria for service connection for a low back disability are not met.  38 U.C.S.C.A. § 1131, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.304, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist the Veteran in substantiating his claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. § 3.102, 3.156(a), 3.159, and 3.326(a) (2015).  Here, the notice requirements were accomplished by a letter sent in April 2007, prior to the initial rating decision.  The letter also included notice of the type of evidence necessary to establish a disability rating or effective date for the issues under consideration, pursuant to the holding Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent post-service treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Here, the Veteran's service treatment records and post-service VA and private treatment records have been associated with the claims file.  Additionally, the Veteran has not identified any outstanding records that have not been requested or obtained.  

The Veteran was afforded a VA examination in March 2014 and addendum opinions in March 2016 and April 2016.  The Board finds, when taken together, the VA examination reports are adequate because they are based on the Veteran's medical history and file and supported by a rationale based on sound medical principles.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Additionally, the Board finds that the RO has substantially complied with the January 2015 and June 2015 remand directives which included obtaining a VA addendum opinion.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board thus finds all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Analysis

The Veteran contends that his lower back disability is related to military service.  

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131.  Establishing service connection requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation I n of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 38 F.3d 1163 (Fed. Cir. 2004).  

Service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. § 1101, 1113, 1137, 38 C.F.R. §§ 3.307, 3.309.  As an alternative to nexus requirement, service connection for these chronic disabilities may also be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Turning to the evidence of record, the Veteran has a current diagnosis of chronic lumbosacral strain, intervertebral disc syndrome with spondylosis, moderately advanced degenerative disk disease with bilateral sciatic radiculopathy.

In regards to an in-service incident or event, the Veteran's DD-214 shows that he was a member of the United States Army and his military occupational specialty was a pioneer.  The Board finds that strenuous physical activity to include running, walking, and marching are consistent with the places, types, and circumstances of the Veteran's military service.  See 38 U.S.C.A. § 1154(a).  Therefore, the claim turns on whether the Veteran's currently diagnosed low back disabilities are related to military service.  

The Veteran's service treatment records are absent of any complaints, treatment, or diagnosis of a low back disability.  

Post-service VA treatment records dated March 2001 included a physical examination that found normal curvature and mobility of the back without pain or tenderness.  A May 2007 treatment record revealed that the Veteran was treated for back pain which he reported began as lower back pain two weeks ago when he was out for a walk.  A March 2009 treatment record contained the Veteran's report of right lower back pain two days ago when he woke up in the morning with acute pain.  A physical examination found no deformities or tenderness of the lower back.  A June 2010 private diagnostic imaging report of the lumbar spine revealed loss of intervertebral disc height at the level L3-L4 with small osteophyte formation.  

In an August 2006 statement, the Veteran's wife, in relevant part, reported that the Veteran has constantly complained of recurring lower back pain since 1962.  She reported that the Veteran has been constantly buying over the counter medication for pain relief since 1962.  

The Veteran was afforded a VA examination in March 2014.  In regards to his lower back pain, the Veteran reported that the date of onset was November 1965.  The Veteran reported that his condition began during active service due to strenuous physical training, jumping from helicopters, and that the pain has worsened over time to the point that the Veteran cannot stand for a long time and at times required a wheelchair.  The examiner concluded that it was less likely than not that the Veteran's low back condition was related to service.  The examiner explained that there were insufficient medical evidence/records that could establish a direct relationship between the Veteran's low back condition and military service. 

A March 2015 VA addendum opinion continued to find that the Veteran's low back condition was less likely as not related to military service.  The VA examiner found insufficient evidence in the service treatment records to support the Veteran's complaints of lower back pain in service or within one year of separation from service.  The VA examiner concluded that osteoarthritis of multiple joints and osteopenia are commonly found in individuals 76 years of age with multiple chronic medical problems such as diabetes, heart disease, and chronic kidney disease.  

A March 2016 VA addendum opinion concluded that there is no evidence of a thoracic spinal injury in the service treatment records.  The examiner noted that the Veteran marked "no" in a 1962 separation medical history to the questions of whether the Veteran had a lower back condition.  

An April 2016 VA addendum opinion provided that the Veteran's service treatment records include a May 1962 clinical record in which the Veteran complained of severe pain in the right lateral thoracic region when he fell on his side.  However, the clinician explained that this injury did not involve the lower back, and there is no evidence of a spinal injury based on the service treatment records.  Instead, the VA examiner found that the Veteran's low back condition is a result of the normal aging process.  

Based on the above, the Board finds the most probative evidence of record is against the finding that the Veteran's current low back disabilities are related to military service. 

The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the date, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez- Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

Here, the Board finds that the March 2015 VA addendum opinion, to be highly probative to the issue at hand.  The March 2016 opinion was provided by a staff physician who possesses the necessary education, training, and expertise to provide the requested opinion.  Additionally, the conclusions are shown to have been based upon a review of the Veteran's claims file and acknowledgement of the Veteran's reported lay history of onset of symptoms and continued symptoms after service.  Furthermore, the VA examiner provided alternative etiologies for the Veteran's diagnosed disabilities and the claims file contain no medical opinions to the contrary.  Thus, the Board finds that the March 2015 VA medical opinion is dispositive of the nexus question presented in this case.  

The Board acknowledges the Veteran and his spouse's contention that his currently diagnosed lower back disabilities are related to service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, determining the nature and etiology of chronic lumbosacral strain, intervertebral disc syndrome with spondylosis, moderately advanced degenerative disk disease with bilateral sciatic radiculopathy, falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report his symptoms, any opinions regarding whether the currently diagnosed lower back disabilities are related to in-service strenuous activities requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board cannot assign probative weight to the Veteran's assertions to the extent that they may be construed as a nexus opinion on whether his currently diagnosed lower back disabilities are related to military service.  

In regards to continuity of symptomatology and presumptive service connection, the Board finds that the Veteran's lower back disabilities to include osteoarthritis is one of the enumerated conditions under 38 C.F.R. § 3.309(a).  Walker, 708 F.3d 1331.  

The Board acknowledges the Veteran's assertions that symptoms began during active service.  The Board again notes that the Veteran is competent to report the onset of his symptoms.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

However, the Board cannot find the Veteran's assertions to be credible because the current assertions are inconsistent with the other evidence of record regarding the date of onset of his symptoms.  In determining whether statements submitted by a Veteran is credible, the Board may consider internally consistency, facial plausibility, and consistency with other evidence, and statements made during treatment.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995); aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Here, the Veteran's service treatment records are absent of any complaints, treatment, or diagnosis of a lower back condition.  On his April 1962 separation report of medical history, the Veteran denied having a back condition.  The Veteran did report mumps, whooping cough, dizziness or fainting spells, ear nose and throat trouble, severe tooth or gum trouble, cramps in the legs, and venereal disease.  Post-service treatment records show that the Veteran had a normal back in a March 2001 VA treatment record.  The first medical record of back pain began in May 2007 which he reported began as lower back pain that developed two weeks ago.  Additionally, the Board finds that the persuasive that although the Veteran has repeatedly underwent lower back treatment, he did not relate any back symptoms to his military service or report that his back hurt since the military, outside of his claim for service connection.  Similarly, when seeking treatment for his knees, the Veteran reported onset dates of less than a few weeks prior to treatment and did not report an onset date during his military service until his VA examination in connection with his application for VA benefits.  Therefore, the Board cannot find credible that the Veteran suffered from continued symptoms of a lower back disability in service and since service.  As such, the Board finds that there is no credible lay evidence of continuity of symptomatology since service.  

Furthermore, there is no credible evidence of record that the Veteran's lower back disabilities manifested to a compensable degree within one year of separation from service.  See 38 C.F.R. §§ 3.307(a); 3.309(a).  Instead, the probative evidence of record shows that the Veteran was diagnosed with a lower back disability until many years after service.  

As such, based on the above, the Board finds that the weight of evidence is against a finding of service connection.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-a-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  




ORDER

Entitlement to service connection for a low back disability is denied.  




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


